Citation Nr: 1714535	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  09-11 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for superficial nerve irritation of the abdominal wall.

2.  Entitlement to a rating in excess of 10 percent for a surgical scar.

3.  Entitlement to a rating in excess of 20 percent for gastric B cell lymphoma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from February 1945 to October 1947.   The Veteran died in May 2013.  The appellant is the Veteran's daughter, and has been accepted as the Veteran's substitute for purposes of processing this appeal to completion.

The appellant was afforded a hearing by videoconference technology with the undersigned Veterans Law Judge in December 2016.  A transcript has been associated with the virtual record.

The Board notes that the appellant provided additional evidence after the most recent supplemental statement of the case in January 2016.  In December 2016, the appellant submitted a waiver of RO adjudication; thus, remand for RO consideration of such evidence is not necessary in this case.

Concerning the appeal for an earlier effective date, the deceased Veteran submitted a notice of disagreement in October 2008.  In January 2016, the RO provided the appellant with a statement of the case and appeals rights.  There was no substantive appeal submitted subsequently.  Thus, the issue of an earlier effective date is not on appeal and the Board does not have jurisdiction.

The issues of entitlement to service connection for squamous cell carcinoma, an abdominal aortic aneurysm, arterial blockage of the iliac artery, carcinoma of the right lung, entitlement to non-service connected pension and Special Monthly Compensation based on Aid and Attendance/Housebound have been raised by the record in statements dated June 3, 2011, June 6, 2011, January 28, 2013 and May 27, 2013 but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The Board observes that entitlement to service connection for an acquired psychiatric disorder was granted by a January 2016 rating decision with a 10 percent disability rating.  The RO sent the rating decision and appeals rights to an incorrect address for the appellant.  On remand, the appellant must be provided a copy of this determination and provided one year to submit a notice of disagreement with the disability rating.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran did not have superficial nerve irritation of the abdominal wall secondary to his service-connected ventral hernia during the relevant period.

2.  The Veteran's surgical scar manifests in complaints of tenderness or pain; however, the Veteran's scar is on his abdomen, is less than 77 square centimeters, is stable, and does not cause a limitation of motion.

3.  The Veteran's gastric B cell lymphoma, was in remission at the time of his death and during the entire period on appeal. 

4.  The preponderance of the objective evidence indicates stable weight or weight gain during the relevant period.


CONCLUSIONS OF LAW

1.  A superficial nerve irritation of the abdominal wall is not related to active service or any incident of active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for an initial rating in excess of 10 percent for a surgical scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Code 7804 (2016).

3.  The criteria for a disability rating higher than 20 percent for residuals of lymphoma have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.88b, 4.118, Diagnostic Code 7308 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in February 2008 that fully addressed all notice elements of service connection and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

The increased rating claims arise from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i), 73 FR 23353-56 (April 30, 2008).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record and considered the appellant's hearing testimony, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Regulations and Analysis

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board referred a claim for entitlement to service connection for superficial nerve irritation of the abdominal wall, based on a comment in a November 2006 VA examination.  

The November 2006 VA examiner indicated that it is within the realm of plausibility that the mesh implanted for his ventral hernia tray is irritating a superficial nerve in the abdominal wall, causing sensitivity to light touch.  

The Veteran was afforded a VA examination in March 2008.  The examiner indicated that the exam was positive for ventral hernia of the abdomen with tenderness and a scar but no superficial nerve irritation.

The Board has examined all of the private and VA treatment records in evidence.  There is no indication of a diagnosis for superficial nerve irritation during the relevant period.  

There are two opinions of record.  In this regard, the Board observes its duty to assess the credibility and weight to be given to the evidence. See Wood v. Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board finds the opinion of the March 2008 VA examiner to be more probative as the November 2006 VA examiner indicated, "within the realm of possibility."  Such opinion is speculative at best.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. at 23 (medical opinions which are speculative or inconclusive in nature cannot support a claim).  

Additionally, the Board notes that the Veteran is service-connected for gastric B cell lymphoma and a ventral hernia; and the Veteran's disability rating considers symptomatology for such disabilities.

In conclusion, the Board finds that service connection for superficial nerve irritation must be denied as the preponderance of the evidence is against a finding that he has such condition as a residual of his service connected disabilities.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Scar

The Veteran's surgical scar has been rated as 10 percent disabling under Diagnostic Code 7804.  

The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708  (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118 , Codes 7800 to 7805 (2015)).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008. See 73 Fed. Reg. 54708 -54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118  (2015).  The Veteran's claim was filed prior to October 23, 2008; however, the introductory paragraph to 38 C.F.R. § 4.118 notes  that a veteran who VA rated under Codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008, can request review under the revised Codes irrespective of whether the veteran's disability has increased since the last review.  However, this amendment is to be applied to pending claims only when specifically requested by the Veteran, which does not appear to have been done in this case. 

Under 38 C.F.R. § 4.118  as in effect prior to October 23, 2008, a 40 percent rating was warranted for scars, other than head, face, or neck, that are deep or cause limited motion involving an area or areas exceeding 144 square inches (929 sq. cm.).  A 30 percent rating is warranted for involvement of an area or areas exceeding 72 square inches (465 sq. cm.).  A 20 percent rating was warranted with involvement of an area or areas exceeding 12 square inches (77 sq. cm.).  A 10 percent rating was warranted with involvement of an area or areas exceeding 6 square inches (39 sq. cm.).  Note (2): A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 , Code 7801.

Under 38 C.F.R. § 4.118  as in effect prior to October 23, 2008, a 10 percent rating was warranted for superficial, unstable scars.  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2): A superficial scar is one not associated with underlying soft tissue damage. Code 7803.

Under 38 C.F.R. § 4.118  as in effect prior to October 23, 2008, a 10 percent rating was warranted for superficial scars, painful on examination.  Note (1): A superficial scar is one not associated with underlying soft tissue damage.  Code 7804.

The Veteran was afforded a VA examination during March 2008.  The examiner reported a depressed scar, well-healed, status post-surgery for an abdominal ventral hernia, measuring 27.5 cm by 0.8 cm.  The scar had tenderness with disfigurement and hypopigmentation of less than six square inches.  There was no ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentations or abnormal texture.  

The Veteran had an additional VA examination in June 2008.  The Veteran had a level mid-line surgical scar from the umbilicus to the xiphoid of the sternum measuring 17 cm by 0.25 cm with disfigurement.  There was no tenderness, ulceration, adherence, instability, inflammation, edema, tissue loss, keloid formation, hypo- or hyper-pigmentation or abnormal texture.  

The Board notes that the Veteran was afforded a May 2013 VA scar examination; however, only the squamous cell scar was considered therein.

The record shows the Veteran has an abdominal scar, superficial (and not deep), with no inflammation, edema or keloid formation. The Board acknowledges that a VA examination found the scar painful; this is consistent with the 10 percent evaluation assigned (under both the pre-October 23, 2008 criteria, and those in effect from that date) under Code 7804.  The scar is not unstable.  The total area involved is substantially less than the 77 square centimeters required for a higher rating under the criteria in effect prior to October 23, 2008.  The scar does not meet any applicable criteria for a rating in excess of 10 percent.  The symptoms and related functional impairment the Veteran has described do not satisfy the schedular criteria for a rating for an abdominal scar in excess of 10 percent.

Thus, the Veteran is appropriately rated under Diagnostic Code 7804, for which the maximum disability rating is 10 percent for pain or tenderness of the scar.  

Lymphoma

The Veteran argued that his gastric B cell lymphoma warranted a rating in excess of 20 percent.  

The Veteran's disability was rated under Diagnostic Code 7343-7308.  The provisions of 38 C.F.R. § 4.114, Diagnostic Code 7343 contain a temporal element for continuance of a 100 percent rating for malignant neoplasms of the digestive system.  Diagnostic Code 7308 is used to rate gastric disabilities. 

The Veteran was in remission during the entire period on appeal.  As such, the Veteran's disability was evaluated under Diagnostic Code 7308, and this is the code that the Board will consider in this decision. 

Under Diagnostic Code 7308, mild post gastrectomy syndromes characterized by infrequent episodes of epigastric disorders with characteristic mild circulatory symptoms or continuous mild manifestations, warrant a 20 percent rating.  Moderate post gastrectomy syndromes characterized by less frequent episodes of epigastric disorders with characteristic mild circulatory disturbances after meals, but with diarrhea and weight loss warrant a 40 percent rating.  Severe post gastrectomy syndromes associated with nausea, sweating, circulatory disturbances after meals, diarrhea, hypoglycemic symptoms and weight loss with malnutrition and anemia warrant a 60 percent rating.

The Veteran underwent a VA examination in June 2008.  The examiner reported that the Veteran had a partial gastrectomy in 1998 to treat his gastric cell B lymphoma, with full remission since 1998.  The Veteran indicated that he had stomach pain on the upper right side, nausea, sweating, weakness, fainting, shaking, diarrhea and weight loss with vomiting if he ate too much.  The Veteran weighed 160 pounds.  The examiner indicated that the Veteran's lab tests had been in the normal range following his partial gastrectomy in 1998; his only complaints related to pain in his upper right quadrant that he thought was from the mesh from the hernia repair.

VA treatment records indicate the Veteran's weight over the relevant period.  A March 2009 treatment note indicates a weight of 172 pounds.  A July 2009 treatment note indicates a weight of 164 pounds with a body mass index of 26, slightly above the normal range for his height.  A January 2010 treatment note indicates that the Veteran's weight was 165 pounds.  A March 2011 treatment note indicates that the Veteran's weight was 160 pounds.  An April 2011 treatment note indicates that the Veteran's weight was 156 pounds.  A September 2011 treatment note indicates that the Veteran's weight was 169 pounds.

January 2012 and December 2012 primary care provider notes indicate that the Veteran denied abdominal pain, nausea, vomiting, diarrhea, changes in bowel habits, melena or hematochezia.  The Veteran weighed 172 pounds.  The Veteran's body mass index was 27, which indicated a need for weight loss.

An October 2012 telephone note indicates that the Veteran had a constant nagging headache with nausea three times the prior week with no vomiting.

The Board observes that later VA treatment records report gastrointestinal issues due to chemotherapy for his lung cancer.  A May 2013 VA examination reported the Veteran's weight at 142 pounds; ostensibly due to his lung cancer and treatment for such condition.  

In sum, the Veteran's treatment records and VA examination do not show that he had symptoms consistent with a rating in excess of 20 percent.  He had complained of stomach pain on the upper right side, nausea, sweating, weakness, fainting, shaking, diarrhea and weight loss with vomiting if he ate too much.  However, the record shows that the Veteran's weight fluctuated but within a normal range during the relevant period with the exception of weight loss attributed to chemotherapy for his non service-connected lung cancer.  Also, VA and private treatment records do not indicate complaints consistent with the VA examination.  Based on the evidence of record, a rating in excess of 20 percent is not warranted. 

The Board has considered other gastric-related Diagnostic Codes for a higher alternative rating.  Specifically, the Board has considered the applicability of Diagnostic Code 7305 for duodenal ulcer disease and Diagnostic Code 7346 for hiatal hernia.  As the evidence does not show anemia and weight loss, recurrent incapacitating episodes, persistent recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health during the appeal period, the Board finds that a higher rating is not warranted under any other Diagnostic Codes either.  The Board additionally notes that the Veteran is also service-connected for a ventral hernia, secondary to his gastric B cell lymphoma.

In conclusion, the Veteran's gastric B cell lymphoma residuals do not warrant a rating in excess of 20 percent.  As the preponderance of the evidence is against the claim, the claim for increase must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When either of those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's scar and residuals of gastric B cell lymphoma.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.  Also, there is no indication in the record that the Veteran was hospitalized for the service-connected disabilities considered herein or that he contended that he was unemployable due to such disabilities.


ORDER

Entitlement to service connection for superficial nerve irritation of the abdominal wall is denied.

Entitlement to a rating in excess of 10 percent for a surgical scar is denied.

Entitlement to a rating in excess of 20 percent for gastric B cell lymphoma is denied.



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


